UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6994



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BEATRIZ CORPORAN-CUEVAS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Hebert N. Maletz, Senior Judge, sitting by
designation. (CR-92-409-WMN, CA-00-2665-HNM)


Submitted:   September 20, 2001       Decided:   September 27, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Beatriz Corporan-Cuevas, Appellant Pro Se. John Francis Purcell,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Beatriz Corporan-Cuevas seeks to appeal the district court’s

order denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Corporan-Cuevas, Nos. CR-

92-409-WMN; CA-00-2665-HNM (D. Md. filed May 18, 2001; entered May

21, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2